       Case 2:20-cv-02308-DMC Document 11 Filed 02/24/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALYAA ATIF ABDULKAREEM,                           No. 2:20-CV-2308-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On

20   February 10, 2021, the Court directed Plaintiff to show cause in writing why this action should

21   not be dismissed for failure to submit service documents to the United States Marshal as directed.

22   See ECF No. 6. Plaintiff filed a response on February 11, 2021, showing that service documents

23   have now been submitted. See ECF No. 8. According, the order to show cause is discharged.

24                  IT IS SO ORDERED.

25   Dated: February 24, 2021
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
